 

Exhibit 10.32

 

AMENDED AND RESTATED

SHAREHOLDERS’ AGREEMENT

 

by and among

 

WYNN RESORTS (MACAU), LIMITED,

 

WYNN RESORTS INTERNATIONAL, LTD.,

 

WONG CHI SENG,

 

and

 

WYNN RESORTS (MACAU), S.A.

 

--------------------------------------------------------------------------------

 

as of September 16, 2004

 



--------------------------------------------------------------------------------

Parties

   1

Recitals

   4

ARTICLE 1

   DEFINITIONS AND REFERENCES    5    

1.1

   Definitions    5    

1.2

   References    10

ARTICLE 2

   MANAGEMENT OF THE COMPANY    11    

2.1

   Charter Documents    11    

2.2

   Business of the Company    11    

2.3

   Composition of the Board    12    

2.4

   Meetings of the Board    12    

2.5

   The Executive Director    12    

2.6

   Meetings of the Shareholders    13    

2.7

   Design, Development, and Management Agreements    13

ARTICLE 3

   SHARES    13    

3.1

   Capital of the Company    13    

3.2

   Class A Shares    14    

3.3

   Class B Shares    14    

3.4

   Class C Shares    14

ARTICLE 4

   FINANCING    15    

4.1

   Initial Capital Contributions    15    

4.2

   Reimbursement of Expenses    15

ARTICLE 5

   TRANSFERS OF SHARES    15    

5.1

   Restrictions on Transfer of Class A Shares    15    

5.2

   Purchase of Class A Shares    16    

5.3

   Purchase of Class B Shares    17    

5.4

   Purchase of Class C Shares    19    

5.5

   Transfer to Affiliates    20    

5.6

   Legends on Share Certificates; Safekeeping of Share Certificates    20

ARTICLE 6

   REPRESENTATIONS, WARRANTIES, AND COVENANTS    21    

6.1

   Representations and Warranties of the Shareholders    21    

6.2

   Representations and Warranties of the Company    22    

6.3

   Covenants of Wong    23

ARTICLE 7

   TERM AND TERMINATION    24    

7.1

   Term    24    

7.2

   Events of Default    24    

7.3

   Remedies Upon Events of Default    24    

7.4

   Manner of Exercise    25    

7.5

   Closing    25    

7.6

   Enforcement of Rights    25

 

2



--------------------------------------------------------------------------------

ARTICLE 8

   INDEMNIFICATION    25    

8.1

   Indemnification by the Shareholders    25    

8.2

   Indemnification by the Company    26    

8.3

   Claims for Indemnification    26    

8.4

   Defense by Indemnifying Party    26    

8.5

   Manner of Indemnification    27

ARTICLE 9

   CONFIDENTIALITY    27

ARTICLE 10

   MISCELLANEOUS    29    

10.1

   Notices    29    

10.2

   Assignment    30    

10.3

   Successors and Permitted Transferees    30    

10.4

   Governing Law    30    

10.5

   Modifications, Amendments, and Waivers    30    

10.6

   Not for Benefit of Creditors    31    

10.7

   Force Majeure    31    

10.8

   Time of Essence    31    

10.9

   Severability    31    

10.10

   Survival    31    

10.11

   Specific Performance    32    

10.12

   Entire Agreement    32    

10.13

   Counterparts    32

 

EXHIBITS

A

   -    Amended Articles of the Company

B

   -    Executive Director’s Role

C

   -    Option Agreement

D

   -    Shareholder’s Declaration

E

   -    Resolutions of Directors

F

   -    Resolutions of the Company

G

   -    Spouse Consent

 

3



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

SHAREHOLDERS’ AGREEMENT

 

THIS AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT is made and entered into as of
September 16, 2004, by and among WONG CHI SENG, WYNN RESORTS INTERNATIONAL,
LTD., WYNN RESORTS (MACAU), LIMITED, and WYNN RESORTS (MACAU), S.A.

 

R E C I T A L S:

 

WHEREAS, the Company was established on October 17, 2001 to (a) participate in a
public tender for a concession to conduct casino games of chance and other games
in the MSAR, and (b) operate a business to conduct casino games of chance, other
games, and other activities in the MSAR if a concession to conduct such
activities were granted to it; and

 

WHEREAS, on February 8, 2002, the Company was named as a provisional
concessionaire pursuant to an executive order of the Chief Executive of the
MSAR; and

 

WHEREAS, on June 24, 2002 the Company and the MSAR Government entered into the
Concession Contract pursuant to which the Company was granted the right to
engage in casino games of chance and other games in the MSAR; and

 

WHEREAS, the shareholders have amended the Articles of Association of the
Company to make certain changes to the Company’s Class A Shares and the role and
duties of the Company’s Executive Director; and

 

WHEREAS, the Company has obtained the rights to use the Land; and

 

WHEREAS, the entire authorized capitalization of the Company consists solely of
the Shares; and

 

WHEREAS, Wong is the registered and beneficial owner of Twenty Thousand Ten
(20,010) Class A Shares, which Shares represent (a) Ten Percent (10%) of the
authorized voting power of the Company, (b) a nominal right to receive a Class A
Annual Dividend of up to One Macau Pataca (MOP1) per year from the Company, and
(c) a nominal right to receive a Class A Capital Distribution of up to One Macau
Pataca (MOP1) upon the liquidation of the Company or amortization of the Class A
Shares; and

 

WHEREAS, Wynn Hong Kong is the registered and beneficial owner of One Hundred
Two Thousand Fifty-One (102,051) Class B Shares, which Shares represent
Fifty-One Percent (51%) of the authorized voting power in, capital of, and
rights to receive dividends and

 

4



--------------------------------------------------------------------------------

other distributions from, the Company, after payment of the Class A Annual
Dividend and the Class A Capital Distribution in respect of the Class A Shares;
and

 

WHEREAS, Wynn International is the registered and beneficial owner of
Seventy-Eight Thousand Thirty-Nine (78,039) Class C Shares, which Shares
represent (a) Thirty-Nine Percent (39%) of the authorized voting power in, and
capital of, the Company, and (b) Forty-Nine Percent (49%) of the rights to
receive dividends and other distributions from the Company, after payment of the
Preferential Annual Dividend and the Preferential Capital Distribution in
respect of the Class A Shares; and

 

WHEREAS, the Shareholders wish to record their understandings regarding certain
aspects of the management of the Company and the structure of their respective
investments in the Company and to provide for future dealings in the Class A
Shares and any interests therein;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
representations, warranties, covenants, and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and adequacy
of which hereby are acknowledged, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS AND REFERENCES

 

  1.1 Definitions.

 

For purposes of this Agreement, the following capitalized terms have the
following respective meanings:

 

“Affiliate” of a Person means any Person that, directly or indirectly, through
one (1) or more intermediaries, owns, is owned by, or is under common ownership
with such first Person, to the extent of more than Twenty Percent (20%) of (a)
the beneficial interests of such Person, or (b) the voting power of such Person.
For the purpose of determining ownership of any Person other than an individual,
an individual shall be considered as owning any voting securities or other
beneficial interests owned by members of such individual’s parents, spouse,
lineal descendants, and siblings, if any (including, without limitation, any
individual related by or through legal adoption), or a trust for the exclusive
benefit of any of the foregoing.

 

“Agreement” means this Amended and Restated Shareholders’ Agreement by and among
the Parties.

 

“Amended Articles” means the Amended and Restated Articles of Association of the
Company, effective as of             , 2004, a copy of which is attached as
Exhibit A.

 

5



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

 

“Business Day” means a day on which banks are open for business in the MSAR and
New York.

 

“Casino Complex” means the gaming casino, luxury resort, and ancillary
facilities including, without limitation, guest rooms and suites, food and
beverage facilities, banquet or function areas, ballrooms, entertainment
facilities, convention facilities, spa and personal care facilities, automobile
parking facilities, and retail establishments operated in connection therewith,
to be developed, constructed, outfitted, equipped, and operated on the Land.

 

“Chairman” means the Chairman of the Board of Directors of the Company, as
appointed pursuant to Section 2.3.

 

“Class A Annual Dividend” has the meaning ascribed to that term in Section 3.1.

 

“Class A Capital Distribution” has the meaning ascribed to that term in Section
3.1.

 

“Class A Shares” means (a) the Twenty Thousand Ten (20,010) Class A Shares of
the Company’s Class A voting stock of One Thousand Macau Patacas (MOP1,000) par
value each that are designated for ownership by the Executive Director, and
which currently are registered in the name of, and beneficially owned by, Wong,
and (b) any other Shares owned at any time by any Executive Director.

 

“Class B Shares” means the One Hundred Two Thousand Fifty-One (102,051) Shares
of the Company’s Class B voting stock of One Thousand Macau Patacas (MOP1,000)
par value each, which currently are registered in the name of, and beneficially
owned by, Wynn Hong Kong.

 

“Class C Shares” means the Seventy-Eight Thousand Thirty-Nine (78,039) Shares of
the Company’s Class C voting stock of One Thousand Macau Patacas (MOP1,000) par
value each, which currently are registered in the name of, and beneficially
owned by, Wynn International.

 

“Company” means Wynn Resorts (Macau), S.A., a company limited by shares
organized with limited liability and existing under the laws of the MSAR.

 

“Concession Contract” means the Concession Contract to Conduct Casino Games of
Chance and Games of Other Forms by and between the MSAR Government and the
Company dated June 24, 2002.

 

6



--------------------------------------------------------------------------------

“Defaulting Shareholder” has the meaning ascribed to that term in Section 7.3.

 

“Default Price” has the meaning ascribed to that term in Section 7.3.

 

“Director” means a member of the Board, including, but not limited to, the
Executive Director and the Chairman.

 

“Directors” means more than one (1) Director.

 

“Dollars” and “$” means units of the lawful currency of the United States of
America.

 

“Effective Date” means the date first set forth above.

 

“Event of Default” means any of the events described in Section 7.2.

 

“Executive Director” has the meaning ascribed to that term in Section 2.5.

 

“First Round Class B Offer” has the meaning ascribed to that term in Section
5.3(a)(A).

 

“First Round Class C Offer” has the meaning ascribed to that term in Section
5.4(a)(A).

 

“FCPA” has the meaning ascribed to that term in Section 6.1(f).

 

“Gaming Authority” means those national, state, local, and other governmental,
regulatory, and administrative authorities, agencies, boards, and officials
responsible for or involved in the regulation of gaming or gaming activities or
the interpretation or enforcement of Gaming Laws in any jurisdiction and, within
(a) the MSAR, specifically, the MSAR Gambling Inspection and Coordination Bureau
and the MSAR Gaming Commission, and (b) the State of Nevada, specifically, the
Nevada Gaming Commission, the Nevada State Gaming Control Board, and the Clark
County Liquor and Gaming Licensing Board.

 

“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing, or permit authority over gaming within any jurisdiction
and, within (a) the MSAR, specifically, Law No. 16/2001, Administrative
Regulations No. 26/2001, and any Concession Contract granting to the Company the
concession to conduct casino games of chance and other games in the MSAR, as any
of the same may be amended from time to time, and (b) the State of Nevada,
specifically, the Nevada Gaming Control Act, as codified in Nevada Revised
Statutes Chapter 463, the

 

7



--------------------------------------------------------------------------------

regulations of the Nevada Gaming Commission promulgated thereunder, and the
Clark County Code, as any of the same may be amended from time to time.

 

“Gaming Licenses” means all concessions, licenses, permits, approvals,
authorizations, registrations, findings of suitability, franchises, and
entitlements issued by any Gaming Authority necessary for or relating to the
conduct of activities under any Gaming Laws.

 

“Gaming Problem” means, with respect to any Shareholder or any of its
Affiliates, any circumstance such that such Shareholder’s participation in the
Company or any of its Affiliates is deemed likely, in the sole and absolute
discretion of the Company or Wynn International, based on verifiable information
or information received from any Gaming Authority or otherwise, to preclude or
materially delay, impede, or impair the ability of the Company, Wynn
International, any Affiliate of either of them, or any business entity with
respect to which the Company, Wynn International, or such Affiliate holds a
Gaming License, to obtain or retain any Gaming License, or to result in the
imposition of disciplinary action, including, without limitation, materially
burdensome terms and conditions on any Gaming License.

 

“Indemnified Party” means a Party entitled to be indemnified pursuant to Article
8.

 

“Indemnifying Party” means a Party required to indemnify an Indemnified Party
pursuant to Article 8.

 

“Information” has the meaning ascribed to that term in Article 9.

 

“Land” means the plot of land granted to the Company by way of a lease with the
area of 64,528 (sixty-four thousand five hundred and twenty-eight square
meters), named Lot B1, located in the MSAR at Zone B in NAPE, Rua Cidade de
Sintra, Avenida de Sagres e Avenida 24 de Junho, for the purpose of constructing
on such plot of land the resort-hotel-casino complex mentioned in the Investment
Plan appended to the Concession Contract for the operation of games of chance
and other games in casinos in MSAR.

 

“Macau Patacas” and “MOP” means units of the lawful currency of the MSAR.

 

“MSAR” means the Macau Special Administrative Region of the People’s Republic of
China.

 

“Notice” has the meaning ascribed to that term in Section 10.1.

 

8



--------------------------------------------------------------------------------

“Option Agreement” means the Option Agreement by and among Wong, Wynn
International, and the Company, dated of even date herewith, a copy of which is
attached as Exhibit C.

 

“Parties” means all of Wong, Wynn International, Wynn Hong Kong, and the
Company.

 

“Party” means any one (1) of the Parties.

 

“Person” means any individual, partnership, association, corporation, company,
trust, governmental authority, or other entity having a separate legal
personality.

 

“Reference Rate” means the three (3)-month, Dollar ($) London Interbank Offered
Rate in effect from time to time (or such other rate as the Parties shall agree
if such rate shall not be in effect at any time).

 

“Second Round Class B Offer” has the meaning ascribed to that term in Section
5.3(a)(B).

 

“Second Round Class C Offer” has the meaning ascribed to that term in Section
5.4(a)(B).

 

“Securities Authority” means those national, state, local, and other
governmental, regulatory, and administrative authorities, agencies, boards, and
offices responsible for or involved in the regulation of securities, the offer,
sale, and trading of securities, and the administration or enforcement of laws
relating to securities.

 

“Securities Problem” means, with respect to any Shareholder or any of his or its
Affiliates, any circumstances such that such Shareholder’s participation in the
Company or any of its Affiliates is deemed likely, in the sole and absolute
discretion of the Company or Wynn International, based on verifiable information
or information received from any Securities Authority or otherwise, to preclude
or materially delay, impede, or impair the ability of the Company, Wynn
International, or any Affiliate of either of them to offer, sell, or trade
securities, or to result in the imposition of disciplinary action including,
without limitation, materially burdensome terms and conditions on any such
offer, sale, or trading of securities.

 

“Shareholder” means any one (1) of the Shareholders.

 

“Shareholders” means all of the holders of Shares.

 

“Share” means one of the Shares.

 

9



--------------------------------------------------------------------------------

“Shares” means the Class A Shares, the Class B Shares, the Class C Shares, and
any other future equity interests in the Company.

 

“SHW” means S.H.W. & Co. Limited, a private company limited by shares organized
with limited liability and existing under the laws of the Isle of Man.

 

“Transfer” has the meaning ascribed to that term in Section 5.1(a).

 

“Transferring Class B Shareholder” has the meaning ascribed to that term in
Section 5.3(a)(A).

 

“Transferring Class C Shareholder” has the meaning ascribed to that term in
Section 5.4(a)(A).

 

“Wong” means Wong Chi Seng, an individual.

 

“Wynn Holdings” means Wynn Resorts (Macau) Holdings, Ltd., a private company
limited by shares organized with limited liability and existing under the laws
of the Isle of Man.

 

“Wynn Hong Kong” means Wynn Resorts (Macau), Limited, a private company limited
by shares organized with limited liability and existing under the laws of the
Hong Kong Special Administrative Region of the People’s Republic of China.

 

“Wynn International” means Wynn Resorts International, Ltd., a private company
limited by shares organized with limited liability and existing under the laws
of the Isle of Man.

 

“Wynn Resorts” means Wynn Resorts, Limited, a corporation organized with limited
liability and existing under the laws of the State of Nevada of the United
States of America.

 

  1.2 References.

 

(a) Articles, Sections, and Exhibits. Any reference in this Agreement to an
Article, Section, or Exhibit is, unless otherwise stated, a reference to an
Article, Section, or Exhibit of or to this Agreement.

 

(b) Headings. Headings set forth in this Agreement are for ease of reference
only and shall not affect the construction of this Agreement.

 

(c) References to Documents. References to this Agreement or any other
agreement, instrument, or document referred to in this Agreement shall be
construed as references to this Agreement or, as the case may be, such other
agreement,

 

10



--------------------------------------------------------------------------------

instrument, or document, as the same may have been, or may from time to time be,
amended, varied, novated, or supplemented.

 

(d) Number. Words importing the singular include the plural and vice versa.

 

(e) Gender. Words importing a gender include any gender or neuter.

 

(f) Speech; Grammar. Other parts of speech and grammatical forms of a word or
phrase defined in this Agreement have corresponding meanings.

 

(g) Parties. A reference to a Party to this Agreement includes that Party’s
successors and permitted assigns.

 

(h) Business Day. Where the day on or by which any thing is to be done is not a
Business Day, that thing must be done on or by the immediately succeeding
Business Day.

 

(i) Preparation of Documents. No rule of construction shall apply to the
disadvantage of a Party because that Party or its legal counsel was responsible
for the preparation of this Agreement or any part of it.

 

ARTICLE 2

MANAGEMENT OF THE COMPANY

 

  2.1 Charter Documents.

 

The Company shall operate pursuant to the terms of the Amended Articles and this
Agreement. To the extent that the terms of this Agreement conflict with the
terms of the Amended Articles, the terms of the Amended Articles shall prevail.
In all other cases, the terms of this Agreement shall prevail. Each Shareholder
hereby agrees to vote all Shares and take all other actions necessary or
appropriate to ensure that the Amended Articles do not at any time conflict with
the provisions of this Agreement and shall not vote to approve (or consent to
the approval of) any amendment to the Amended Articles which would be
inconsistent with or contrary to the intention of this Agreement.

 

  2.2 Business of the Company.

 

The businesses to be conducted by the Company and its Affiliates shall be as
follows:

 

(a) Concession. The Company shall conduct casino games of chance and other games
in the MSAR pursuant to the terms of the Concession Contract and the Gaming Laws
of the MSAR.

 

11



--------------------------------------------------------------------------------

(b) Land and Casino Complex. The Company shall (i) hold the rights to use the
Land, and (ii) be engaged in (A) the development, construction, outfitting, and
equipping of the Casino Complex on the Land, and (B) the management and
operation of the Land and the Casino Complex, subject to the terms and
conditions of this Agreement, the Land Concession Agreement and the Gaming Laws
of the MSAR.

 

(c) Related Activities. In addition to the activities described in Sections
2.2(a) and 2.2(b), the Company may engage in activities related to the
activities described in No. 2 of Article 2 of the Amended Articles.

 

(d) Other Activities. In addition to the matters described above, the Company
may be engaged in the conduct of (i) the purchase, construction, or development
of one (1) or more casinos in the MSAR in addition to the Casino Complex, (ii)
any activities related to Sections 2.2(a), 2.2(b), 2.2(c), and 2.2(d)(i), to the
extent permitted by the laws of the MSAR or authorized by any relevant
governmental authorities of the MSAR, and (iii) such other businesses as the
Board may decide to undertake from time to time, whether or not associated with
the foregoing, to the extent permitted by the laws of the MSAR or authorized by
any relevant governmental authorities of the MSAR.

 

  2.3 Composition of the Board.

 

Subject to the terms of this Agreement, the Company shall be managed by the
Board. The Shareholders shall elect the members of the Board. The Board shall
appoint one (1) of its members to serve as Chairman of the Board. The Chairman
of the Board shall nominate, and the Board shall elect, the Executive Director.
The members of the Board have agreed, and the MSAR Government has approved, that
Stephen A. Wynn shall serve as the initial Chairman of the Board of Directors,
Marc Schorr shall serve as an initial Director, and Wong shall serve as the
initial Executive Director.

 

  2.4 Meetings of the Board.

 

Meetings of the Board may be called at any time by the Chairman at such
locations and at such times as the Chairman shall designate. Meetings of the
Board may be held in person or by any other means permitted by law. The presence
in person or by proxy of at least two (2) Directors shall be required to
constitute a quorum for any meeting of the Board. Decisions of the Board shall
be made by majority vote of the Directors present, in person or by proxy, at any
duly constituted meeting of the Board at which a quorum is present. The Chairman
of the Board shall have an additional casting or tie-breaking vote in the event
of a deadlock in votes of the Directors.

 

  2.5 The Executive Director.

 

To the extent required by the laws of the MSAR, the Company shall at all times
have one (1) Director who is a permanent resident of the MSAR and who shall be
designated as

 

12



--------------------------------------------------------------------------------

the Executive Director of the Company in accordance with the rules set forth in
Article 19 of MSAR Law No. 16/2001 (the “Executive Director”). The Executive
Director shall (a) be a Director designated by the Shareholders to serve as the
Executive Director of the Company, (b) participate as a member of the Board, (c)
be appointed by, and serve at the pleasure of, the Board, (d) report to and be
subject to the direction of, the Board, and (e) be delegated such management
authority as the Board shall from time to time grant to the Executive Director,
in writing, subject always to Article 466.3 of the Macau Commercial Code, and
the Executive Director’s authority shall not exceed the authority so delegated.
The current role and duties of the Executive Director are set forth in Article
16.4 of the Amended Articles and on Exhibit B. The Directors have designated
Wong to serve as the initial Executive Director.

 

  2.6 Meetings of the Shareholders.

 

Meetings of the Shareholders may be called at any time by any Shareholder, upon
at least fifteen (15) days’ Notice to all Shareholders. The Shareholders shall
ensure that such meetings are held at least once each year at such locations and
at such times as the Chairman of the Board shall designate. Meetings of the
Shareholders may be held in person or by any other means permitted by law. The
presence, in person or by proxy, of the holders of at least Seventy-Five Percent
(75%) of the total number of Shares or their designated representatives shall be
required to constitute a quorum for any meeting of the Shareholders. If no
quorum is present at a Shareholders’ meeting called by a Shareholder, a second
Shareholders’ meeting shall be called fifteen (15) days after the first
Shareholders’ meeting. Decisions of the Shareholders shall be made by majority
vote of the Shares by the holders of such Shares or their designated
representatives present, in person or by proxy, at a duly-constituted
Shareholders’ meeting at which a quorum is present.

 

  2.7 Design, Development, and Management Agreements.

 

Wynn International or one (1) or more of its Affiliates will enter into one (1)
or more agreements with the Company relating to the design, development, and
operation of the Casino Complex and any other of the projects to be owned or
operated by the Company, at fees to be agreed by such parties.

 

ARTICLE 3

SHARES

 

  3.1 Capital of the Company.

 

The entire registered capital of the Company consists solely of Two Hundred
Million One Hundred Thousand Macau Patacas (MOP200,100,000) divided into Two
Hundred Thousand One Hundred (200,100) Shares of One Thousand Macau Patacas
(MOP1,000) par value each, including Twenty Thousand Ten (20,010) Class A
Shares, One Hundred Two Thousand Fifty-One (102,051) Class B Shares, and
Seventy-Eight Thousand Thirty-Nine (78,039) Class C Shares. Each Share entitles
the holder thereof to identical voting and social rights (subject always to
Section 2.3) in the Company. All of the Shares are duly

 

13



--------------------------------------------------------------------------------

authorized, validly issued, outstanding, owned legally and beneficially by the
Shareholders in the proportions set forth in Sections 3.2 to 3.4, and are free
and clear of any lien, mortgage, other interest or encumbrance, or restriction
on the right of Transfer thereof, except as provided in this Agreement and the
Option Agreement. There are no Shares held in the treasury of the Company.
Except as provided in this Agreement, there are no outstanding warrants,
options, contracts, calls, convertible securities, or other rights of any kind
with regard to authorized, but unissued, or issued but not outstanding, Shares
or other securities of the Company of any kind. Except as provided in this
Agreement, the Company has no right or obligation to purchase or redeem any
Shares or other securities of the Company of any kind.

 

  3.2 Class A Shares.

 

The Class A Shares, in the aggregate, represent Ten Percent (10%) of the
authorized social rights and voting power of the Company. The holder of the
Class A Shares, as a group, are entitled to a preferential annual dividend in an
amount in the aggregate of up to One Macau Pataca (MOP1) (the “Class A Annual
Dividend”) and a preferential distribution in the event of the liquidation of
the Company or amortization of the Class A Shares in an amount in the aggregate
of up to One Macau Pataca (MOP1) (the “Preferential Capital Distribution”), and
shall be entitled to no other dividends, distributions, capital, liquidation
proceeds, return of par value, or other emoluments of any type from the Company.
All other rights to dividends and other distributions from the Company shall
accrue to, and be vested in, the Class B Shares and the Class C Shares. The
Class A Shares shall have no obligation to contribute capital to the Company and
in the event that any return of dividend, distribution, capital, liquidation
proceeds, par value, or emolument of any type other than the Class A Annual
Dividend or the Class A Capital Distribution shall ever be received by the
holder of the Class A Shares, such holder shall immediately transfer such
dividend, distribution, capital, liquidation proceeds, par value, or emolument
to the holders of the issued and outstanding Class C Shares, in proportion to
their ownership thereof. To the extent required by the laws of the MSAR, the
holder of the Class A Shares shall at all times be a permanent resident of the
MSAR and shall serve as the Company’s Executive Director. Wong currently owns
all Twenty Thousand Ten (20,010) of the authorized, issued, and outstanding
Class A Shares.

 

  3.3 Class B Shares.

 

The Class B Shares, in the aggregate, represent Fifty-One Percent (51%) of (a)
the authorized voting power of the Company, and (b) the rights to receive
dividends and other distributions from, and capital of, the Company, after
payment of the Class A Annual Dividend and the Class A Capital Distribution in
respect of Class A Shares. Wynn Hong Kong currently owns all One Hundred Two
Thousand Fifty-One (102,051) of the authorized, issued, and outstanding Class B
Shares.

 

  3.4 Class C Shares.

 

The Class C Shares in the aggregate represent (a) Thirty-Nine Percent (39%) of
the authorized voting power of the Company, and (b) Forty-Nine Percent (49%) of
the rights to

 

14



--------------------------------------------------------------------------------

receive dividends and other distributions from, and capital of, the Company,
after payment of the Class A Annual Dividend and the Class A Capital
Distribution in respect of Class A Shares. The holders of the Class C Shares, in
proportion to their ownership thereof, shall be entitled to receive any
dividends, distributions, capital, liquidation proceeds, par value, or other
emoluments that may at any time be paid to or received by the holders of the
Class A Shares, except the Class A Annual Dividends and the Class A Capital
Distribution. Wynn International currently owns all Seventy-Eight Thousand
Thirty-Nine (78,039) of the authorized, issued, and outstanding Class C Shares.

 

ARTICLE 4

FINANCING

 

  4.1 Initial Capital Contributions.

 

(a) Wong. Wong has contributed Twenty Million Ten Thousand Macau Patacas
(MOP20,010,000) to the capital of the Company in exchange for the Class A
Shares. Wong has assigned his right to return of such capital to Wynn
International as part of an exchange by Wong and SHW of shares in Wynn Holdings
for shares in Wynn Resorts.

 

(b) Wynn Hong Kong. Wynn Hong Kong has contributed One Hundred Two Million
Fifty-One Thousand Macau Patacas (MOP102,051,000) to the capital of the Company
in exchange for the Class B Shares.

 

(c) Wynn International. Wynn International has contributed Seventy-Eight Million
Thirty-Nine Thousand Macau Patacas (MOP78,039,000) to the capital of the Company
in exchange for the Class C Shares.

 

  4.2 Reimbursement of Expenses.

 

The Company shall reimburse Wynn International and its Affiliates, at cost, for
all out-of-pocket costs and expenses incurred by them in the establishment,
maintenance, and operation of the Company, Wynn Hong Kong, Wynn Holdings, Wynn
International, and their respective businesses.

 

ARTICLE 5

TRANSFERS OF SHARES

 

  5.1 Restrictions on Transfer of Class A Shares.

 

The holder of the Class A Shares shall be able to, directly or indirectly, sell,
assign, give, bequeath, transfer, pledge, or encumber (a ”Transfer”) any direct
or indirect interest in any Class A Shares, or any portion of them. However,
such ability to dispose of his shares is subject to the provisions of this
Article 5. Any attempted or purported Transfer in violation of

 

15



--------------------------------------------------------------------------------

this Article 5 shall not be recognized by the Company, shall be void, and will
produce no effect towards the non-Transferring Shareholders, the Company, or any
purported Transferee.

 

  5.2 Purchase of Class A Shares.

 

(a) Purchase. Wynn International holds an option to purchase or designate a
Person to purchase all the Class A Shares and any other shares or equity
interests in the Company held by Wong at any time pursuant to the terms and
subject to the conditions of the Option Agreement. In addition, unless Wynn
International exercises such option, in the event of (i) the Executive
Director’s (A) death, legal disability, or retirement, removal or resignation
from the office of Executive Director, (B) failure to remain a permanent
resident of the MSAR, (C) revocation of appointment to serve in the capacity of
Executive Director, or (D) other failure to serve in the capacity of Executive
Director, (ii) the occurrence of an Event of Default by or with respect to the
Executive Director, (iii) the determination by any Gaming Authority or the
gaming counsel of the Company or any of its Affiliates that (A) the Executive
Director is unsuitable to continue to serve in the capacity of Executive
Director of the Company, or (B) a Gaming Problem exists or may exist, or (iv)
the determination by any Securities Authority or the securities counsel of the
Company or any of its Affiliates that (A) the Executive Director is unsuitable
to continue to serve in the capacity of Executive Director of the Company, or
(B) a Securities Problem exists or may exist, then the Company shall have the
right (but not the obligation) to redeem, purchase, or appoint a Person to
purchase all of the Class A Shares in the manner prescribed in Section 5.2(c).
Neither the former Executive Director nor his estate, personal representative,
or successor in interest shall have any further rights as the owner of the Class
A Shares from and after (I) the date of the exercise by Wynn International or
its designee of the right to purchase the Class A Shares pursuant to the Option
Agreement, or (II) the date of exercise by the Company or its designee of the
option to purchase the Class A Shares. The purchase of Class A Shares is subject
to prior MSAR Government approval in accordance with the Concession Contract and
such Class A Shares shall at all times be held by a Person who satisfies the
requirements of the Gaming Laws.

 

(b) Price. The price to be paid by Wynn International or its designee for all of
the Class A Shares is prescribed in the Option Agreement. The price to be paid
by the Company or its designee for all of the Class A Shares in the event of a
purchase of the Class A Shares upon the occurrence of an event described in
Section 5.2(a) shall be One Macau Pataca (MOP1).

 

(c) Manner of Purchase. The purchase of the Class A Shares described in Section
5.2(a) shall be effected (i) by Wynn International or its designee in the manner
prescribed in the Option Agreement, or (ii) by the Company or its designee
giving Notice to the former Executive Director or his estate within ninety (90)
days after the occurrence of an event described in Section 5.2(a), specifying
the place, date (within ninety (90) days after the date of such Notice), and
time at which payment shall be made to the former Executive Director or his
estate, personal representative, or successor in

 

16



--------------------------------------------------------------------------------

interest, as the case may be, for the Class A Shares. On that date, and at that
place and time, Wynn International, the Company, or the relevant designee, who
shall be designated as the replacement Executive Director, shall deliver the
purchase price for the Class A Shares, determined in the manner provided in
Section 5.2(b), to the former Executive Director or his estate, personal
representative, or successor in interest, as the case may be, in cash or by
registered or certified check, and all of the Class A Shares, together with all
stock powers and other signed documents deemed by Wynn International, the
Company, or the relevant designee, as the case may be, to be necessary to
transfer the Class A Shares, shall be delivered to Wynn International, the
Company, or the relevant designee, as the case may be, by the former Executive
Director or his estate, personal representative, or successor in interest.

 

(d) Purchase Price Full Payment for Class A Shares. Payment of the purchase
price for the Class A Shares pursuant to the Option Agreement or Sections 5.2(b)
and 5.2(c) shall be in full payment for the Class A Shares and in lieu of any
other payment to the former Executive Director or his estate, personal
representative, or successor in interest, as the case may be, of any kind.

 

  5.3 Purchase of Class B Shares.

 

(a) Right of First Refusal. Except as provided in Section 5.5, no Shareholder of
Class B Shares shall Transfer any direct or indirect interest in Class B Shares
unless (i) such Transferring Class B Shareholder first shall have made a First
Round Class B Offer to sell such Class B Shares in the manner prescribed in
Section 5.3(a)(A) and such First Round Class B Offer shall not have been
accepted as prescribed in Section 5.3(b), and (ii) such Transferring Class B
Shareholder first shall have made a Second Round Class B Offer to sell such
Class B Shares to the Shareholders of Class C Shares in the manner prescribed in
Section 5.3(a)(B) and such Second Round Class B Offer shall not have been
accepted as prescribed in Section 5.3(b).

 

(A) First Round Class B Offer. If a Shareholder of Class B Shares (the
“Transferring Class B Shareholder”) proposes to Transfer any interest in Class B
Shares to any Person, the Transferring Class B Shareholder first shall make an
offer to sell such Class B Shares to all other Shareholders of Class B Shares,
in proportion to their ownership of Class B Shares, upon the terms and subject
to the conditions of the proposed Transfer (a “First Round Class B Offer”). The
First Round Class B Offer shall set forth the name and address of the
prospective Transferee and the terms and conditions of the proposed Transfer. In
the event not all Shareholders of Class B Shares wish to accept the First Round
Class B Offer, the Shareholders of Class B Shares who have elected to accept the
First Round Class B Offer shall be entitled to acquire all Class B Shares
subject to the First Round Class B Offer for which acceptances have not
previously been received, in proportion to their ownership of Class B Shares.

 

17



--------------------------------------------------------------------------------

(B) Second Round Class B Offer. In the event that not all Class B Shares that
are the subject of a First Round Class B Offer are purchased by Shareholders of
Class B Shares, the Transferring Class B Shareholder first shall make an offer
to sell all Class B Shares that Shareholders of Class B Shares did not elect to
purchase pursuant to the First Round Class B Offer to all Shareholders of Class
C Shares, in proportion to their ownership of Class C Shares, upon the terms and
subject to the conditions of the proposed Transfer (a “Second Round Class B
Offer”). The Second Round Class B Offer shall set forth the name and address of
the prospective Transferee and the terms and conditions of the proposed
Transfer. In the event not all Shareholders of Class C Shares wish to accept the
Second Round Class B Offer, the Shareholders of Class C Shares who have elected
to accept the Second Round Class B Offer shall be entitled to acquire all Class
B Shares subject to the Second Round Class B Offer for which acceptances have
not previously been received, in proportion to their ownership of Class C
Shares.

 

(b) Acceptance of Class B Offer. After receiving a First Round Class B Offer or
a Second Round Class B Offer, as the case may be, a Shareholder shall have
thirty (30) days within which to elect to purchase the interest in Class B
Shares offered to such Shareholder. Notice of such acceptance shall be
communicated to the Transferring Class B Shareholder within such thirty (30)-day
period.

 

(c) Consummation of Transfers. Any Transfer by a Transferring Class B
Shareholder of any interest in Class B Shares to another Shareholder pursuant to
this Section 5.3 shall be consummated within thirty (30) days after the
Shareholder’s acceptance of the Transferring Class B Shareholders’ offer. In
addition, the purchase of Class B Shares is subject to prior MSAR Government
approval in accordance with the Concession Contract.

 

(d) Release from Restriction. If (i) a First Round Class B Offer or a Second
Class B Offer is not accepted pursuant to Section 5.3(b), or (ii) a purchase is
not consummated within the thirty (30)-day time limit provided for in Section
5.3(c), the Transferring Class B Shareholder may make a bona fide Transfer to
the prospective Transferee named in the Offer, only in strict accordance with
the terms and conditions stated in such offer and only if, prior to such
Transfer, such prospective Transferee shall have agreed to be bound by the terms
of this Agreement as though he or it were a Shareholder and this Agreement shall
have been amended to reflect the Transfer to such prospective Transferee. If the
Transferring Class B Shareholder shall fail to make such Transfer within thirty
(30) days after the expiration of the time provided for the acceptance of its
offer by the last Shareholder to which it has made an offer, however, such
Shares again shall become subject to all of the restrictions of this Section
5.3.

 

18



--------------------------------------------------------------------------------

  5.4 Purchase of Class C Shares.

 

(a) Right of First Refusal. Except as provided in Section 5.5, no Shareholder of
Class C Shares shall Transfer any direct or indirect interest in Class C Shares
unless (i) such Transferring Class C Shareholder first shall have made a First
Round Class C Offer to sell such Class C Shares in the manner prescribed in
Section 5.4(a)(A) and such First Round Class C Offer shall not have been
accepted as prescribed in Section 5.4(b), and (ii) such Transferring Class C
Shareholder first shall have made a Second Round Class C Offer to sell such
Class C Shares to the Shareholders of Class B Shares in the manner prescribed in
Section 5.4(a)(B) and such Second Round Class C Offer shall not have been
accepted as prescribed in Section 5.4(b).

 

(A) First Round Class C Offer. If a Shareholder of Class C Shares (the
“Transferring Class C Shareholder”) proposes to Transfer any interest in Class C
Shares to any Person, the Transferring Class C Shareholder first shall make an
offer to sell such Class C Shares to all other Shareholders of Class C Shares,
in proportion to their ownership of Class C Shares, upon the terms and subject
to the conditions of the proposed Transfer (a “First Round Class C Offer”). The
First Round Class C Offer shall set forth the name and address of the
prospective Transferee and the terms and conditions of the proposed Transfer. In
the event not all Shareholders of Class C Shares wish to accept the First Round
Class C Offer, the Shareholders of Class C Shares who have elected to accept the
First Round Class C Offer shall be entitled to acquire all Class C Shares
subject to the First Round Class C Offer for which acceptances have not
previously been received, in proportion to their ownership of Class C Shares.

 

(B) Second Round Class C Offer. In the event that not all Class C Shares that
are the subject of a First Round Class C Offer are purchased by Shareholders of
Class C Shares, the Transferring Class C Shareholder first shall make an offer
to sell all Class C Shares that Shareholders of Class C Shares did not elect to
purchase pursuant to the First Round Class C Offer to all Shareholders of Class
B Shares, in proportion to their ownership of Class B Shares, upon the terms and
subject to the conditions of the proposed Transfer (a “Second Round Class C
Offer”). The Second Round Class C Offer shall set forth the name and address of
the prospective Transferee and the terms and conditions of the proposed
Transfer. In the event not all Shareholders of Class B Shares wish to accept the
Second Round Class C Offer, the Shareholders of Class B Shares who have elected
to accept the Second Round Class C Offer shall be entitled to acquire all Class
C Shares subject to the Second Round Class C Offer for which acceptances have
not previously been received, in proportion to their ownership of Class B
Shares.

 

(b) Acceptance of Class C Offer. After receiving a First Round Class C Offer or
a Second Round Class C Offer, as the case may be, a Shareholder shall have
thirty (30) days within which to elect to purchase the interest in Class C
Shares

 

19



--------------------------------------------------------------------------------

offered to such Shareholder. Notice of such acceptance shall be communicated to
the Transferring Class C Shareholder within such thirty (30)-day period.

 

(c) Consummation of Transfers. Any Transfer by one Shareholder of any interest
in Class C Shares to another Shareholder pursuant to this Section 5.4 shall be
consummated within thirty (30) days after the Shareholder’s acceptance of the
Transferring Class C Shareholders’ offer. In addition, the purchase of Class C
Shares is subject to prior MSAR Government approval in accordance with the
Concession Contract

 

(d) Release from Restriction. If (i) a First Round Class C Offer or a Second
Class C Offer is not accepted pursuant to Section 5.4(b), or (ii) a purchase is
not consummated within the thirty (30)-day time limit provided for in Section
5.4(c), the Transferring Class C Shareholder may make a bona fide Transfer to
the prospective Transferee named in the Offer, only in strict accordance with
the terms and conditions stated in such offer and only if, prior to such
Transfer, such prospective Transferee shall have agreed to be bound by the terms
of this Agreement as though he or it were a Shareholder and this Agreement shall
have been amended to reflect the Transfer to such prospective Transferee. If the
Transferring Class C Shareholder shall fail to make such Transfer within thirty
(30) days after the expiration of the time provided for the acceptance of its
offer by the last Shareholder to which it has made an offer, however, such
Shares again shall become subject to all of the restrictions of this Section
5.4.

 

  5.5 Transfer to Affiliates.

 

The terms of Sections 5.3 and 5.4 shall not apply to Transferors to Affiliates
of the Company’s dominant Shareholder (within the meaning of the Gaming Laws);
provided, however, that (i) any such Transferee shall be bound by all terms and
conditions of this Agreement, and (ii) the Transferor shall remain liable for
all of its obligations under this Agreement.

 

  5.6 Legends on Share Certificates; Safekeeping of Share Certificates.

 

All certificates representing Shares or other direct or indirect interests in
the Company or any Affiliate of the Company shall be kept under the control of
the Chairman or his designee. Each certificate representing the Shares or any
other direct or indirect interest in the Company or any Affiliate of the
Company, now or hereafter held by the Shareholders or their respective
Affiliates shall be stamped with certain legends required by the laws of the
MSAR and a legend in substantially the following form:

 

“The transfer and encumbrance of, and rights in, the shares represented by this
certificate are restricted under (a) the terms of a Shareholders’ Agreement, as
amended from time to time, a copy of which is on file at the office of Wynn
Resorts (Macau), S.A., and (b) rules of the gaming and securities authorities of
various jurisdictions.”

 

20



--------------------------------------------------------------------------------

 

ARTICLE 6

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

  6.1 Representations and Warranties of the Shareholders.

 

Each of the Shareholders hereby represents and warrants to the other Parties
that:

 

(a) Company Shareholders. Each of the Shareholders that is a company (i) is a
private company limited by shares duly organized, validly existing, and in good
standing under the laws of its jurisdiction of formation, (ii) possesses full
beneficial ownership of all legal and economic rights associated with the Class
B Shares or Class C Shares, as the case may be, held in its name, (iii) does not
act as a nominee or representative for any Person in respect of any interest in
such Class B Shares or Class C Shares, as the case may be, and (iv) has made all
required disclosures to all relevant Gaming Authorities.

 

(b) Wong. Wong (i) is an individual who is a citizen and permanent resident of
the MSAR, (ii) possesses full beneficial ownership of all legal and economic
rights associated with the Class A Shares, (iii) does not act as a nominee or
representative for any Person in respect of any interest in the Class A Shares,
and (iv) has made all required disclosures to all relevant Gaming Authorities.

 

(c) Power and Authority. He or it has all requisite power and authority,
corporate or otherwise, to carry on his or its business as contemplated by this
Agreement.

 

(d) Authorization of Agreement. He or it has all requisite power and authority,
corporate or otherwise, to enter into this Agreement and to consummate the
transactions contemplated hereby. This Agreement (i) has been duly executed by
him or it and delivered to the other Parties, (ii) has been effectively
authorized by all necessary action, corporate or otherwise, of him or it, and
(iii) constitutes a legal, valid, and binding obligation of him or it.

 

(e) No Breach of Other Instruments. None of the execution, delivery, or
performance of this Agreement or any of the transactions contemplated hereby or
the fulfillment by him or it of each of the terms and conditions hereof shall
violate or conflict with, result in a breach of any of the terms or conditions
of, constitute a default (or any event which, with notice or lapse of time or
both, would constitute a default) under, result in the termination of,
accelerate the performance required by, result in the forfeiture of any right of
him or it under, or create any lien, security interest, charge, or encumbrance
on any of his or its properties pursuant to any material agreement, indenture,
mortgage, bond, deed of trust, promissory note, lease, franchise, permit,
license, registration, qualification, or other obligation or instrument to which
he or it is a party or by which he or it or any of his or its properties or
assets is bound or affected, pursuant to the terms, conditions, and provisions
of (i) any such agreement or instrument,

 

21



--------------------------------------------------------------------------------

(ii) any law, rule, or regulation applicable to him or it, (iii) any order,
writ, injunction, decree, or judgment of any court, governmental body, or
arbitrator by which he or it is bound, or (iv) its Charter Documents.

 

(f) Foreign Corrupt Practices Act. He or it has made or ordered no payment,
taken no action, and has directed no Person to make any payment or take any
action, that violates or could violate the United States Foreign Corrupt
Practices Act of 1977, as amended (the ”FCPA”).

 

(g) Delivery of Resolution of Consent. Wynn International and Wynn Hong Kong
have delivered to the Company the resolutions of their respective Boards of
Directors confirming their assent to this Agreement and the transactions
contemplated hereby, copies of which are attached hereto as Exhibits E-1 and
E-2, respectively.

 

  6.2 Representations and Warranties of the Company.

 

The Company represents and warrants to the Shareholders that:

 

(a) Organization, Good Standing, and Authority. It is a company limited by
shares duly organized, validly existing, and in good standing under the laws of
the MSAR. The Company has the corporate power and authority to own and use its
properties and to carry on all business contemplated by this Agreement.

 

(b) Articles of Association. A copy of the current and effective Articles of
Association of the Company is set forth as Exhibit A attached hereto.

 

(c) Capitalization of the Company. Its entire registered, authorized, and
outstanding capital is as described in Article 3.

 

(d) Authorization of Agreement. It has all requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. This Agreement (i) has been duly executed and delivered to the
Shareholders by the Company, (ii) has been effectively authorized by all
necessary action, corporate or otherwise, of the Company, and (iii) constitutes
a legal, valid, and binding obligation of the Company.

 

(e) No Breach of Other Instruments. None of the execution, delivery, or
performance of this Agreement or any of the transactions contemplated hereby or
the fulfillment by the Company of each of the terms and conditions hereof shall
violate or conflict with, result in a breach of any of the terms or conditions
of, constitute a default (or any event which, with notice or lapse of time or
both, would constitute a default) under, result in the termination of,
accelerate the performance required by, result in the forfeiture of any right of
the Company under, or create any lien, security interest, charge, or encumbrance
on any of the properties of the Company pursuant to any material

 

22



--------------------------------------------------------------------------------

agreement, indenture, mortgage, bond, deed of trust, promissory note, lease,
franchise, permit, license, registration, qualification, or other obligation or
instrument to which the Company is a party or by which the Company or any of the
properties or assets of the Company is bound or affected, pursuant to the terms,
conditions, and provisions of (i) any such agreement or instrument, (ii) any
law, rule, or regulation applicable to the Company, (iii) any order, writ,
injunction, decree, or judgment of any court, governmental body, or arbitrator
by which the Company is bound, or (iv) the Charter Documents of the Company.

 

(f) Foreign Corrupt Practices Act. It has made no payment and taken no action,
and has directed no Person to make any payment or take any action, that violates
or could violate the FCPA.

 

(g) Delivery of Resolutions of Consent. It has delivered to the Shareholders the
resolutions of the Board confirming its assent to this Agreement and the
transactions contemplated hereby, a copy of which is attached hereto as Exhibit
F.

 

  6.3 Covenants of Wong.

 

Wong hereby covenants and agrees that, during the term of this Agreement, he
shall:

 

(a) take no action and shall direct no Person to take any action that violates
or could violate the FCPA, any Gaming Laws, or any Securities Laws;

 

(b) retain full beneficial ownership of all legal and economic rights associated
with his or its interest in the Company, as set forth in Article 4;

 

(c) make all disclosures required of him to all relevant Gaming Authorities and
Securities Authorities and cooperate with Wynn International and its Affiliates
to make any disclosures required of them to any relevant Gaming Authority or
Securities Authority;

 

(d) faithfully observe the restrictions on Transfers of interests in or portions
of Class A Shares set forth in Article 5; and

 

(e) perform all obligations required of him under this Agreement.

 

Wong shall provide a sworn and notarized declaration of the matters contained in
Section 6.1 and this Section 6.3 in the form attached hereto as Exhibit D.

 

23



--------------------------------------------------------------------------------

 

ARTICLE 7

TERM AND TERMINATION

 

  7.1 Term.

 

This Agreement will continue in effect for so long as Wynn International, Wynn
Hong Kong, or any of their respective Affiliates, or Wong owns any of the
Shares, unless it is earlier terminated pursuant to the terms of this Agreement;
provided, however, that notwithstanding the termination of the Company under the
laws of the MSAR, this Agreement shall continue in effect as a contract among
the Shareholders with respect to such provisions as impose a continuing
obligation upon any of them.

 

  7.2 Events of Default.

 

The occurrence and continuation of any of the following events or circumstances
by or with respect to any holder of Class A Shares shall constitute an Event of
Default by such Shareholder:

 

(a) The liquidation, bankruptcy, dissolution, or appointment of an administrator
for such Shareholder;

 

(b) Any failure by such Shareholder to cure its material breach of any material
provision of this Agreement within thirty (30) days following Notice from the
Company of such breach;

 

(c) The commission by such Shareholder of any act of fraud or embezzlement or
any other intentional misconduct that may adversely affect the business or
affairs of the Company, Wynn International, or any of their respective
Affiliates;

 

(d) The existence or occurrence of any Gaming Problem or Securities Problem, or
any violation of the FCPA, by or with respect to the Executive Director; or

 

(e) The Transfer or attempted Transfer by such Shareholder of any Class A
Shares, except in accordance with Article 5 and as authorized by the MSAR
Government.

 

  7.3 Remedies Upon Events of Default.

 

If an Event of Default described in Section 7.2 has occurred and is continuing,
the Company or any Person designated by the Company shall have the right (but
not the obligation) to redeem or purchase all Class A Shares owned by the
Shareholder to which the Event of Default relates (the ”Defaulting Shareholder”)
at an aggregate price equal to One Macau Pataca (MOP1) (the ”Default Price”).
The exercise by the Company of a right to redeem or purchase Class A Shares
pursuant to this Section 7.3 imposes no obligation on the Company to redeem or
purchase any Shares and will not alter any other rights to which the Company or
the

 

24



--------------------------------------------------------------------------------

other Shareholders may be entitled at law or in equity, including, without
limitation, any personal liability of any Party.

 

  7.4 Manner of Exercise.

 

The Company may exercise the option under Section 7.3 by Notice to the
Defaulting Shareholder stating that all or part of the Shares directly or
indirectly owned by such Defaulting Shareholder is being purchased and
specifying the Event of Default giving rise to the option.

 

  7.5 Closing.

 

The closing of any redemption, purchase, or sale made pursuant to Sections 7.3
and 7.4 shall be held at a date, time, and place specified by the Company.

 

  7.6 Enforcement of Rights.

 

Any Transferring Shareholder or any other Shareholder against whom the Company
is contemplating exercising some right or option or pursuing some remedy under
this Agreement, hereby covenants and agrees that he or it, as a Shareholder and,
subject to any fiduciary duties as a Director, officer, or manager of the
Company, shall vote the same way as the majority of the other Shareholders or
directors, shareholders, officers, or managers (as the case may be) in all
matters relating to the exercise of such right or option or the pursuit of such
remedy.

 

ARTICLE 8

INDEMNIFICATION

 

  8.1 Indemnification by the Shareholders.

 

Each Shareholder hereby indemnifies the Company and holds the Company harmless
in respect of any and all claims, losses, damages, liabilities, and expenses
(including, without limitation, settlement costs and any legal, accounting, and
other expenses of investigating or defending any actions, claims, or legal
proceedings or threatened actions, claims, or legal proceedings, and any taxes
or other governmental charges payable in respect of any indemnification payments
hereunder) incurred by the Company, together with interest on cash disbursements
in connection therewith at the Reference Rate from the date such cash
disbursements were made by the Company until paid by the Shareholder, in
connection with the misrepresentation or breach of any representation, warranty,
covenant, agreement, or obligation of the Shareholder contained in this
Agreement or any other instrument contemplated by this Agreement.

 

25



--------------------------------------------------------------------------------

  8.2 Indemnification by the Company.

 

The Company hereby indemnifies the Shareholders and holds the Shareholders and
their respective Affiliates harmless in respect of any and all claims, losses,
damages, liabilities, and expenses (including, without limitation, settlement
costs and any legal, accounting, or other expenses of investigating or defending
any actions, claims, or legal proceedings or threatened actions, claims, or
legal proceedings and any taxes or other governmental charges payable in respect
of any indemnification payments hereunder) incurred by the Shareholders or their
respective Affiliates, together with interest on cash disbursements in
connection therewith at the Reference Rate from the date that such cash
disbursements were made by the Shareholders or their respective Affiliates until
paid by the Company, in connection with the misrepresentation or breach of any
representation, warranty, covenant, agreement, or obligation of the Company
contained in this Agreement or any other instrument contemplated by this
Agreement.

 

  8.3 Claims for Indemnification.

 

Whenever any claim shall arise for indemnification hereunder, the Indemnified
Party shall promptly give Notice to the Indemnifying Party of the claim and,
when known, the facts constituting the basis for such claim. In the event of any
claim for indemnification hereunder resulting from or in connection with any
action, claim, or legal proceedings by a Person who is not a Party, the Notice
to the Indemnifying Party shall specify, if known, the amount or an estimate of
the amount of the liability arising therefrom. The Indemnified Party shall not
settle or compromise any action, claim, or legal proceeding by a third Person
for which it is entitled to indemnification hereunder without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed) unless such action, claim, or legal proceeding shall have
been instituted against it and the Indemnifying Party shall not have taken
control of such action, claim, or legal proceeding after Notice thereof.

 

  8.4 Defense by Indemnifying Party.

 

In connection with any claim giving rise to indemnification hereunder resulting
from or arising out of any action, claim, or legal proceeding by a Person who is
not a Party, the Indemnifying Party at its sole cost and expense may, upon
Notice to the Indemnified Party, assume the defense of any such action, claim,
or legal proceeding if it acknowledges to the Indemnified Party in writing its
obligation to indemnify the Indemnified Party pursuant to this Agreement in
respect of such action, claim, or legal proceeding. The Indemnified Party shall
be entitled to participate in (but not control) the defense of any such action,
claim, or legal proceeding with its own counsel and at its own expense. If the
Indemnifying Party assumes the defense of any such action, claim, or legal
proceeding, the Indemnifying Party shall select counsel reasonably acceptable to
the Indemnified Party to conduct the defense of such action, claim, or legal
proceeding, and the Indemnifying Party, at its sole cost and expense, shall take
all steps necessary in the defense or settlement thereof. The Indemnifying Party
shall not consent to a settlement of, or the entry of any judgment arising from,
any such action, claim, or legal proceeding without the prior written consent
(which consent shall not be unreasonably withheld

 

26



--------------------------------------------------------------------------------

or delayed) of the Indemnified Party. If the Indemnifying Party does not assume
the defense of any such action, claim, or legal proceeding (a) the Indemnified
Party may defend against such action, claim, or legal proceeding, in such manner
as it may deem appropriate, including, without limitation, settling such action,
claim, or legal proceeding, after giving Notice of the same to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate, and (b) the
Indemnifying Party shall be entitled to participate in (but not control) the
defense of such action, claim, or legal proceeding with its own counsel and at
its own expense. If the Indemnifying Party thereafter seeks to question the
manner in which the Indemnified Party defended such third Person’s action,
claim, or legal proceeding or the amount or nature of any such settlement, the
Indemnifying Party shall have the burden to prove by a preponderance of the
evidence that the Indemnified Party did not defend or settle such action, claim,
or legal Proceeding in a reasonably prudent manner.

 

  8.5 Manner of Indemnification.

 

All indemnification provided hereunder shall be effected, at the sole option of
the Indemnified Party (a) out of a holdback or set-off against any payment of
any amount of any type payable to the Indemnifying Party or any of its
Affiliates by the Indemnified Party or any of its Affiliates, (b) by (i) the
payment of cash in United States Dollars, (ii) delivery of a certified or
official bank check in United States Dollars, or (iii) a wire or telegraphic
transfer of funds in United States Dollars, in each case by the Indemnifying
Party.

 

ARTICLE 9

CONFIDENTIALITY

 

Each of the Company, Wong, and Wynn Hong Kong acknowledges that Wynn
International and its Affiliates will make available to the Company, Wong, and
Wynn Hong Kong certain technical assistance, documentation, information, and
other matters in connection with the design, construction, development,
maintenance, and operation of the Casino Complex and any other casinos to be
owned or operated by the Company and in connection therewith may provide the
Company, Wong, and Wynn Hong Kong with certain documentation and information
regarding Wynn Resorts, Wynn International, Wynn Holdings, Wynn Hong Kong, the
Company, their respective Affiliates, and their respective businesses,
(collectively, the ”Information”). All of the Information shall remain the
property of Wynn International and its Affiliates and the disclosure of the
Information shall not be deemed to confer upon the Company, Wong, Wynn Hong
Kong, or any of their respective Affiliates, officers, directors, shareholders,
employees, or agents any rights whatsoever in respect of any part of the
Information. In consideration of receiving the Information, each of the Company,
Wong, and Wynn Hong Kong hereby undertakes with Wynn International, on behalf of
itself and each of its respective Affiliates, officers, directors, shareholders,
employees, and agents, whether or not any such Information is strictly
confidential or proprietary:

 

(a) not to make any use of the Information for any purpose other than in
accordance with this Agreement, and in particular, but without limitation, not
to use any of the Information for any commercial purpose;

 

27



--------------------------------------------------------------------------------

(b) to hold all of the Information in the strictest confidence and not to
disclose or divulge any part of the Information to any third Person without the
prior written consent of Wynn International, which may be withheld by Wynn
International for any reason whatsoever, or, in the sole discretion of Wynn
International, given on such terms and conditions as Wynn International
considers appropriate;

 

(c) not to make or solicit any announcement or disclosure regarding Wynn
International or the Company’s business, unless Wynn International gives its
express prior written consent;

 

(d) to restrict access to the Information to those of its responsible employees
and professional advisers who absolutely require such access and to impose upon
all such employees and professional advisers obligations of confidentiality
equivalent to those contained in this Agreement;

 

(e) not to copy, reproduce, or part with possession of any of the Information
except as is strictly necessary and as is consistent with its obligations
contained in this Agreement;

 

(f) immediately on request by Wynn International at any time, to return to Wynn
International or as Wynn International may direct all of the Information and all
documents and other material containing or embodying the Information (or any
part thereof) together with all copies thereof, and in any event to promptly
return all of such Information to Wynn International upon the termination of
this Agreement; and

 

(g) except in accordance with this Agreement, not to, in any way, form, or
manner whatsoever, make any use of the Information or any of the ideas,
concepts, materials, or documents comprising the Information, whether in
connection with the Casino Complex, any other casinos to be owned or operated by
the Company, or otherwise.

 

28



--------------------------------------------------------------------------------

 

ARTICLE 10

MISCELLANEOUS

 

  10.1 Notices.

 

All notices, demands, and other communications required or permitted under this
Agreement (each, a “Notice”) shall be in writing and, at the option of the
notifying Party, shall be either (a) personally delivered, (b) transmitted by
certified or registered mail or reputable international courier, postage
prepaid, return receipt requested, or (c) transmitted by telefax, answerback
requested, to the appropriate Party, as follows:

 

To the Company:

   Wynn Resorts (Macau), S.A.      Avenida Praia Grande, n.° 429      18th
Floor, Edificio Nam Wan Commercial Centre      Macau      Attn: Company
Secretary      Telefax: (853) 336-057

To Wynn Hong Kong:

   Wynn Resorts (Macau), Limited      Room 2503, Bank of America Tower      12
Harcourt Road      Hong Kong      Attn: Company Secretary      Telefax: (852)
2810-4196

To Wynn International:

   Wynn Resorts International, Ltd.      2nd Floor, Atlantic House      Circular
Road, Douglas      Isle of Man, IM 1 1SQ      British Isles      Attn: Company
Secretary      Telefax: (44-1624) 616-667

To Wong:

   Mr. Wong Chi Seng      c/o Hau, Lau, Li & Yeung,      Unit 1702-7, 17th Floor
     Far East Finance Centre      16 Harcourt Road      Admiralty      Hong Kong
     Attn: Ms. Phyllis Lam

with a copy to:

   Mr. Wong Chi Seng      No. 1 Avenida do Coronel Mesquita      33rd Floor,
Block A&B      Macau

in each case, with copies to:

   Wynn Resorts      3145 Las Vegas Blvd. So.      Las Vegas, NV 89109     
U.S.A.      Attn: General Counsel      Telefax: (702) 733-4596      and

 

29



--------------------------------------------------------------------------------

    Skadden, Arps, Slate, Meagher & Flom LLP     30th Floor, Tower 2,     Lippo
Centre     89 Queensway     Central     Hong Kong     Attn: Alan G. Schiffman  
  Telefax: (852) 2820-0727

 

The effective date of any Notice will be deemed to be (i) the date of receipt,
if delivered personally, (ii) the date seven (7) Business Days after posting, if
mailed or sent by courier, or (iii) twelve (12) hours after transmission by
telefax with confirmed answerback. The address of any Person set forth above may
be changed at any time and from time to time by such Person by Notice given
pursuant to this Section 10.1.

 

  10.2 Assignment.

 

Except as expressly provided in this Agreement, none of the Parties has any
right to Transfer any of the rights, duties, or obligations granted by or
imposed in this Agreement. Any purported Transfer by any Party of any of the
rights, duties, or obligations granted by or imposed in this Agreement shall be
void and without effect.

 

  10.3 Successors and Permitted Transferees.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted Transferees; provided, however, that
this provision shall not be deemed to authorize the Transfer of any Shares or
any interest therein or portion thereof, which may be accomplished only as
expressly permitted pursuant to this Agreement.

 

  10.4 Governing Law.

 

This Agreement shall be governed by, and construed, interpreted, and enforced in
accordance with, the internal laws and not the laws pertaining to choice or
conflicts of laws, of the MSAR. The Parties hereby submit to the exclusive
jurisdiction of the courts of the MSAR in all actions relating to the
construction, interpretation, or enforcement of this Agreement and all rights
and obligations relating hereto.

 

  10.5 Modifications, Amendments, and Waivers.

 

No modification, amendment, or waiver of any provision of this Agreement shall
be effective unless it is in writing and signed by the Party to be charged. No
failure by any Party to (a) object to or act upon any breach by any other Party
of any provision of this Agreement, (b) insist upon strict performance of any of
the terms or provisions of this Agreement, or (c) exercise any option, right, or
remedy provided for in this Agreement shall operate or be construed (except as
expressly provided in this Agreement) as a waiver or as a relinquishment for

 

30



--------------------------------------------------------------------------------

the future of the same or any other term, provision, option, right, or remedy
provided for in this Agreement. The provisions of this Section 10.5 may not be
modified, amended, or waived except in accordance with this Section 10.5.

 

  10.6 Not for Benefit of Creditors.

 

The provisions of this Agreement are intended only for the regulation of
relations between the Parties. This Agreement is not intended for the benefit of
non-Party creditors and no rights are granted to non-Party creditors under this
Agreement.

 

  10.7 Force Majeure.

 

Except as provided in this Agreement, no Party shall be liable to the other
Party for any breach of, or failure of performance under, this Agreement caused
by or resulting from any act of God, act of state, natural or man-made disaster,
or any other cause beyond its reasonable control (“Force Majeure”), to the
extent and throughout the duration of such condition of Force Majeure.

 

  10.8 Time of Essence.

 

The time and exactitude of the performance of each of the terms, obligations,
covenants, and conditions of this Agreement are hereby declared and acknowledged
by the Parties to be of the essence.

 

  10.9 Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
a manner as to be valid, legal, and effective and to achieve the intent of the
Parties to the fullest extent possible and shall be enforced to the fullest
extent permitted by law. Any term or provision of this Agreement, or the
application thereof to any Party or circumstances, that is determined to any
extent or for any reason to be invalid, illegal, or unenforceable in any
jurisdiction, shall as to that jurisdiction, be ineffective only to the extent
of such invalidity, illegality, or unenforceability, without affecting in any
way the remaining provisions hereof in such jurisdiction or rendering that or
any other provision of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction or in any other circumstances.

 

  10.10  Survival.

 

The provisions of Articles 5, 6, 7, 8, 9, and 10 and all obligations to make or
complete any payments due at the time of or as a result of any termination of
this Agreement shall remain in full force and effect notwithstanding the
termination of this Agreement, the dissolution of any of the Parties, the
cessation of the carrying on of the business by any of the Parties, and any
investigation at any time made by or on behalf of any Party, and shall expire
only upon the expiration of the applicable statute of limitations, if any.

 

31



--------------------------------------------------------------------------------

  10.11  Specific Performance.

 

The Parties agree that it is impossible to measure in money the damages that
would accrue to a Party by reason of a failure of the other to perform any of
its obligations under this Agreement. Therefore, if any Party shall institute
any action, claim, or legal proceeding to enforce the provisions of this
Agreement, any Party against whom such action, claim, or legal proceeding is
brought hereby waives the claim or defense that such Party has an adequate
remedy at law and this Agreement may be enforced by injunction or other
equitable relief ordered by any court of competent jurisdiction.

 

  10.12  Entire Agreement.

 

This Agreement, including the Exhibits attached hereto and incorporated herein,
constitutes the entire agreement among the Parties relating to the matters
contained in and covered by this Agreement and, except as expressly provided
herein, supersedes all prior oral and written and all contemporaneous oral
agreements, arrangements, negotiations, commitments, statements, writings,
understandings, and undertakings among the Parties with respect thereto.

 

  10.13  Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which will be
deemed to be an original, but all of which together constitute one (1) and the
same instrument.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on the Effective Date.

 

THE COMPANY:      

WYNN RESORTS (MACAU), S.A., a

Macau corporation

in the presence of:

        By:   /s/    REBECCA MAYER               By:   /s/    MATT
MADDOX        

Name:

  Rebecca Mayer      

Name:

  Matt Maddox            

Title:

  Chief Financial Officer

 

WYNN HONG KONG:

     

WYNN RESORTS

(MACAU), LIMITED, a Hong Kong

corporation

in the presence of:

        By:   /s/    REBECCA MAYER               By:   /s/    MATT
MADDOX        

Name:

  Rebecca Mayer      

Name:

  Wynn Resorts (Macau) Holdings, Ltd.            

Title:

  Chief Financial Officer            

By:

  /s/    MATT MADDOX        

 

WYNN INTERNATIONAL:      

WYNN RESORTS

INTERNATIONAL, LTD., an Isle of Man

corporation

in the presence of:

        By:   /s/    REBECCA MAYER               By:   /s/    MATT
MADDOX        

Name:

  Rebecca Mayer      

Name:

  Matt Maddox            

Title:

  Chief Financial Officer

 



--------------------------------------------------------------------------------

WONG:

       

in the presence of:

        By:   /s/    LAM MAN KUEN                   /s/    WONG CHI SENG        

Name:

  Lam Man Kuen          

WONG CHI SENG, an individual

 